Citation Nr: 0820928	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected malaria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from December 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The veteran indicated on his December 2003 VA Form 9 that he 
wished to testify at a BVA hearing.  A hearing was scheduled 
for June 2008.  A June 2008 Report of Contact shows that the 
veteran telephoned VA and requested that this hearing be 
cancelled.  

While the issue of entitlement to service connection for a 
stomach disorder secondary to the veteran's service-connected 
malaria was appealed to the Board through the December 2003 
VA Form 9, the RO disposed of this issue by granting it in 
the rating decision dated in January 2008.  Therefore the 
only issue remaining at this time is entitlement to a 
compensable disability rating for malaria.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran's service-connected malaria is inactive and is 
without residuals such as liver or spleen damage.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88b Diagnostic 
Code 6304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

With respect to the veteran's claim for a compensable rating 
for malaria, the Board notes that the veteran's service- 
connected malaria is currently evaluated as noncompensably 
disabling under the provisions of 38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6304 (2007).  Service connection for 
malaria has been in effect since September 1979.  Malaria is 
evaluated as 100 percent disabling when it is an active 
disease. 38 C.F.R. § 4.88b, DC 6304.  Thereafter, residuals 
such as liver or spleen damage are evaluated under the 
appropriate system.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
Relapses must also be confirmed by the presence of malarial 
parasites in blood smears.  See 38 C.F.R. § 4.88b, Note 
following Diagnostic Code 6304.  

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The record 
does not contain competent medical evidence that the veteran 
has active malaria or any ascertainable residuals of malaria 
such as liver or spleen damage.  When examined by VA in June 
2003, the examiner noted that the last documentation of 
malaria was in 1952-53.  The veteran was afforded another 
malaria-related VA examination in October 2007, which yielded 
similar results.  There were no malarial parasites seen on 
thin blood smears and the examiner concluded that there was 
no evidence of active malaria.  
  
Further review of the evidence reveals that VA outpatient 
treatment reports dated from September 2003 through September 
2007 and private treatment reports dated from April 1956 
through August 2003 fail to show any relapses of malaria, or 
the presence of liver or spleen damage.  

The Board notes that the veteran does suffer from residuals 
of his in-service malaria, specifically left fourth nerve 
palsy, irritable bowel syndrome, and gastritis.  Service 
connection has been awarded for these residuals and the 
veteran is in receipt of a 10 percent disability rating for 
his irritable bowel syndrome/gastritis and a 10 percent 
disability rating for multiple, noncompensable, service-
connected disabilities.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.   

The veteran contends that he suffers from active malaria 
which was incurred during his active service from December 
1951 to December 1953.  While the veteran is competent as a 
lay person to describe any symptoms he experiences, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render a competent medical opinion as to the 
presence of active malaria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions in this regard 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  At no time during the 
appeal period has the criteria for an increased rating for 
malaria been met.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for a 
compensable rating for the veteran's inactive malaria, and 
the claim is therefore denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In May 203 and September 2006 letters, the RO stated that to 
establish entitlement to an increased evaluation for his 
service-connected malaria, the evidence must show that his 
condition has "increased in severity."  The September 2006 
letter also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary and detailed how disability ratings and effective 
dates are assigned.  The October 2003 statement of the case 
listed the criteria for the next higher disability rating 
available for the veteran's service-connected malaria under 
the applicable diagnostic code and provided the appellant 
with the applicable regulations relating to disability 
ratings as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b).  The January 2008 
supplemental statement of the case, in which the RO 
readjudicated the claim, listed the regulation 38 C.F.R. § 
4.10 which explains that disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



ORDER

A compensable disability rating for service-connected malaria 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


